      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 1 of 40




1
     Russell S. Thompson, IV (029098)
     Thompson Consumer Law Group, PLLC
2    5235 E. Southern Ave., D106-618
     Mesa, AZ 85206
3
     Telephone: (602) 388-8898
4    Facsimile: (866) 317-2674
     rthompson@ThompsonConsumerLaw.com
5
     Attorneys for Plaintiffs
6

7
                              UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF ARIZONA
9

10   Latricia Flowers-Carter, Douglas Carter, ) Case No. 2:18-cv-03836-DWL
     and Latricia Flowers-Carter as guardian for )
11
     Shanyce Flowers,                            )
12                                               )
     Plaintiffs,                                 ) PLAINTIFFS’ SECOND AMENDED
13
                                                 ) COMPLAINT
14          vs.                                  )
                                                 )
15   The Braun Corporation,                      )
16                                               )
     Defendant.
17

18                                    NATURE OF ACTION
19
            1.     This is an action brought pursuant to Arizona’s Assistive Device Warranties
20

21
     Act, A.R.S. § 44-1351-1355 (AADWA), and Arizona common law.

22                                            PARTIES
23
            2.     At all times relevant to this action, Plaintiffs, Latricia Flowers-Carter (“Ms.
24

25
     Flowers-Carter”), Douglas Carter (“Mr. Carter”), and Shanyce Flowers (“Ms. Flowers”)

26   (collectively “Plaintiffs”), resided in Queen Creek, Arizona, in Pinal County.
27
            3.     Plaintiffs are “consumers” as defined by A.R.S. § 44-1351(5)(b).
28




                                        Second Amended Complaint - 1
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 2 of 40




1
            4.     Defendant, The Braun Corporation (“Defendant”), is an Indiana company

2    that at all relevant times, was a business that manufactures or assembles assistive devices.
3
            5.     Upon information and belief, Defendant was authorized to conduct business
4
     in the state of Arizona at all relevant times.
5

6           6.     Defendant is a “manufacturer” as defined by A.R.S. § 44-1351(10).
7
                                            THE AADWA
8
            7.     The AADWA mandates certain requirements for assistive device
9

10   manufacturers such as Defendant and provides certain protections to consumers who
11
     purchase assistive devices such as Plaintiffs.
12
            8.     For example, the AADWA requires manufacturers to provide an express
13

14   warranty against the occurrence of defects, malfunctions or conditions for the assistive
15   device for at least one year.
16
            9.     Defendant’s written “limited warranty” contains no such express warranty.
17

18          10.    Where a manufacturer such as Defendant provides a written warranty in

19   dereliction of this duty the AADWA implies one, affirmatively requiring any new
20
     assistive device supplied in this State to be free from any defect, malfunction or condition
21

22
     that substantially impairs its use, safety or value for a period of at least one year from the

23   date of delivery.
24
            11.    According to the AADWA’s plain language, the mere existence of a defect,
25
     malfunction or condition that substantially impairs a device’s use, safety or value
26

27   constitutes a breach of express warranty.
28




                                         Second Amended Complaint - 2
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 3 of 40




1
            12.    The AADWA also provides that where an assistive device is not free from

2    defect, malfunction or condition that substantially impairs its use, safety or value the
3
     assistive device manufacturer is only allowed a “reasonable attempt to make a repair.”
4
            13.    The AADWA defines a “reasonable attempt to make a repair” as “(a) [a]ny
5

6    nonconformity that is covered by the warranty and that has been repaired at least twice
7
     by the manufacturer or the manufacturer’s authorized assistive device dealer or the
8
     assistive device lessor and the same nonconformity continues,” or, where “(b) [t]he new
9

10   assistive device is out of service for repair for an aggregate of at least thirty cumulative
11
     days due to a nonconformity covered by the warranty.” A.R.S. § 44-1351(12).
12
            14.    Pursuant to the AADWA, where the device cannot be cured after two (2)
13

14   attempts or thirty (30) aggregate days, i.e., a reasonable attempt to make a repair, the
15   consumer may direct the manufacturer to either replace or repurchase the assistive device.
16
     A.R.S. § 44-1352(D).
17

18          15.    Pursuant to the AADWA, the manufacturer is affirmatively obligated to

19   comply with the option chosen by the consumer. A.R.S. § 44-1353(A).
20
            16.    Pursuant to the AADWA, complying with the option chosen by the
21

22
     consumer requires the manufacturer to actually provide the consumer with a comparable

23   assistive device or a refund within thirty days after receiving notification of a
24
     nonconformity. Id.
25
            17.    Only after the consumer receives the new assistive device or refund is the
26

27   consumer obligated to return to the manufacturer the defective assistive device and any
28
     endorsements necessary to transfer physical possession to the manufacturer. Id.



                                        Second Amended Complaint - 3
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 4 of 40




1
            18.    The AADWA does not limit any rights or remedies available to a consumer

2    under any other law, and explicitly preserves them. See A.R.S. § 44-1355(B).
3
            19.    Defendant’s written warranty ignores this statutory protection and purports
4
     to restrict all remedies to repair or replacement of defective parts and further purports to
5

6    disclaim all damages arising from defects.
7
            20.    Where a manufacturer such as Defendant provides a written warranty that
8
     purports to disclaim liability for damages, the AADWA voids the waiver as a matter of
9

10   law and allows an aggrieved consumer to pursue all other remedies available under any
11
     other law. A.R.S. §§ 44-1355(B); (C).
12
            21.    The AADWA further provides that in addition to a refund or replacement
13

14   and all remedies under other laws, a consumer may bring an action in superior court to
15   recover damages caused by an AADWA violation, including triple the amount of any
16
     pecuniary loss plus costs, disbursements and attorney fees, plus any equitable relief
17

18   deemed appropriate. A.R.S. § 44-1355(C).

19          22.    Where a statute has been specifically designed to redress existing
20
     grievances and introduce regulations conducive to the public good, such statutes are
21

22
     considered “remedial.” Sellinger v. Freeway Mobile Home Sales, Inc., 521 P.2d 1119

23   (Ariz. 1974). The AADWA as a lemon law is one such remedial statute. See also Moedt
24
     v. General Motors Corp., 389 Ariz. Adv. Rep. 21 (App. 2002) (lemon laws are
25
     “manifestly a remedial measure, intended for the protection of the consumer”).
26

27          23.    The cardinal rule of statutory construction is that “statutes shall be liberally
28
     construed to effect their objects and to promote justice.” A.R.S. §1-211; Special Fund



                                        Second Amended Complaint - 4
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 5 of 40




1
     Div. v. Industrial Com’n of Arizona, 953 P.2d 541, 544 (Ariz. 1998) (“Generally, we

2    construe remedial statutes liberally to achieve the special purpose underlying the
3
     legislation”); Bogue v. Better-Bill Aluminum Co., 875 P.2d 1327, 1338 (Ariz. 1994) (“a
4
     remedial statute is entitled to liberal construction”); Great American Mortg., Inc. v.
5

6    Statewide Ins. Co., 938 P.2d 1124 (App. 1997) (“duty to construe, where possible,
7
     remedial statutes liberally in favor of the class intended to be protected”); Bullard v.
8
     Garvin, 401 P.2d 417 (App. 1965) (“Statutes providing a remedy for those who may have
9

10   been taken advantage of have been liberally construed in favor of persons whom they are
11
     designed to protect”).
12
                                 JURISDICTION AND VENUE
13

14          24.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).
15          25.    Venue is proper before this Court pursuant to A.R.S. § 12-401 where
16
     Defendant transacts business in the State of Arizona, County of Maricopa.
17

18                                 FACTUAL ALLEGATIONS

19          26.    Ms. Flowers suffers from cerebral palsy and encephalopathy.
20
            27.    She is a quadrapalegic and suffers from seizures.
21

22
            28.    Ms. Flowers-Carter is Ms. Flowers’s legal guardian.

23          29.    Ms. Flowers-Carter has Multiple Sclerosis (“MS”).
24
            30.    Plaintiff Douglas Carter is a kidney cancer survivor without a single kidney,
25
     on dialysis, and with bone cancer.
26

27

28




                                       Second Amended Complaint - 5
         Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 6 of 40




1
             31.   To help care for and transport Ms. Flowers, including to her vocational

2    training as well as her physical, occupational, and speech therapies, Plaintiffs sought a
3
     wheelchair van. 1
4
             32.   On December of 2017, Plaintiffs purchased a 2017 Chrysler Pacifica (the
5

6    “Vehicle”) from non-party, Earnhardt Chrysler Jeep Dodge Ram, for $48,582.
7
             33.   Defendant was then engaged through its authorized dealer, United Access
8
     (formerly known as Performance Mobility) (“UA”), to install a model 778646N Braun
9

10   in-floor conversion (the “Conversion”) in the Vehicle.
11
             34.   UA is also one of Defendant’s authorized repair facilities.
12
             35.   The purpose of engaging Defendant to provide the Conversion was for Ms.
13

14   Flowers’s direct and intentional benefit.
15           36.   The purpose of engaging Defendant to provide the Conversion was for Ms.
16
     Flowers-Carter’s direct and intentional benefit as Ms. Flowers’s legal guardian and for
17

18   Mr. Carter’s direct and intentional benefit as a primary caregiver to Ms. Flowers.

19           37.    At all times, Defendant had knowledge and notice that Ms. Flowers would
20
     not drive the Vehicle herself.
21

22
             38.   At all times Defendant had knowledge and notice that Ms. Flowers-Carter

23   was Ms. Flowers’s primary caregiver and the person who ordinarily transported Ms.
24
     Flowers in the Vehicle.
25

26

27
     1
28    A wheelchair van is a vehicle that has been specially modified to allow persons using
     wheelchairs to access and safely ride in the vehicle.


                                       Second Amended Complaint - 6
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 7 of 40




1
            39.    The contracts and documents attendant to the Conversion bear Ms.

2    Flowers’s name and/or Ms. Flowers-Carter’s name as Ms. Flowers’s legal guardian.
3
            40.    The Conversion is a vehicle modification that enables an individual with a
4
     disability, Ms. Flowers, to maneuver more easily through her environment.
5

6           41.    The Conversion is an “assistive device” as defined by A.R.S. § 44-1351.
7
            42.    The price of the Conversion, including its related accessories and sales tax
8
     was $34,928.08.
9

10          43.    On or about December 27, 2017, Plaintiffs delivered the Vehicle to UA so
11
     that it could be sent to Defendant’s service center for conversion.
12
            44.    Thereafter, Defendant installed the Conversion in the vehicle.
13

14          45.    The Conversion required the Vehicle to be extensively modified.
15          46.    For example, the Vehicle’s floor was completely cut out from the firewall
16
     back and lowered approximately ten inches, the Vehicle’s seats were removed and
17

18   modified, and specialized hardware was added to the Vehicle.

19          47.    On or about February 20, 2018, Ms. Flowera-Carter picked up the newly
20
     converted Vehicle.
21

22
            48.    Shortly after delivery, the Conversion experienced defects, malfunctions

23   and/or conditions that seriously impacted its use, value and/or safety.
24
            49.    This included the Vehicle’s door opening by itself while Ms. Flowers-
25
     Carter was driving on the freeway.
26

27          50.    Plaintiffs first tendered the conversion back to Defendant’s authorized
28
     repair facility, UA, for repair sometime in the middle of March, 2018.



                                       Second Amended Complaint - 7
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 8 of 40




1
            51.    UA represented that the Conversion’s defects, malfunctions or conditions

2    were fixed after this repair.
3
            52.    The repairs were performed pursuant to Defendant’s warranty.
4
            53.    In reliance on these representations, Ms. Flowers-Carter retrieved the
5

6    Vehicle.
7
            54.    The defects, malfunctions or conditions persisted, so Plaintiffs again
8
     tendered the Conversion for repair.
9

10          55.    Upon information and belief, the Conversion was tendered to UA for repair
11
     the very next day.
12
            56.    On or about March 27, 2018, UA again represented that the Conversion’s
13

14   defects, malfunctions or conditions were fixed so Mrs. Flowers-Carter went to UA.
15          57.    The repairs were performed pursuant to Defendant’s warranty.
16
            58.    When Ms. Flowers-Carter went to retrieve the Conversion it exhibited
17

18   persisting issues and was in fact not repaired.

19          59.    This prompted Plaintiffs to again leave the Vehicle at UA for repairs.
20
            60.    By this time, the Conversion had been tendered to UA on at least two prior
21

22
     occasions for repair.

23          61.    On or about March 30, 2018, UA represented that the Conversion was fixed.
24
            62.    The repairs were performed pursuant to Defendant’s warranty.
25
            63.    By this time, the Conversion’s defects were so stressful to Ms. Flowers-
26

27   Carter that she suffered a stress-induced MS flare up and needed to be hospitalized.
28




                                        Second Amended Complaint - 8
      Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 9 of 40




1
            64.    Once out of the hospital, Ms. Flowers-Carter retrieved the Vehicle on or

2    about April 2, 2018.
3
            65.    The repair order generated for this repair reflects Defendant had actual
4
     notice of the Conversion’s defects, malfunctions or conditions as evidenced by its opening
5

6    “Braun Case 80644.”
7
            66.    In reliance upon the representation that the Conversion was fixed, Ms.
8
     Flowers-Carter took the Vehicle and used it to bring Ms. Flowers to Nevada for vocational
9

10   training.
11
            67.    But in Nevada, the Conversion broke down again.
12
            68.    Being in another state, and unable to lift Ms. Flowers into the Vehicle, Ms.
13

14   Flowers-Carter had to enlist strangers to lift Ms. Flowers into the Vehicle.
15          69.    Additionally, because Ms. Flowers-Carter was unable to remove Ms.
16
     Flowers from the vehicle, Ms. Flowers was unable to leave the vehicle to use the
17

18   bathroom during the journey home and she was forced to relieve herself using a bucket.

19          70.    Plaintiffs returned the Conversion for repair after this trip, on or about April
20
     8, 2018.
21

22
            71.    On or about April 9, 2018, UA again represented the Conversion was fixed.

23          72.    The repairs were performed pursuant to Defendant’s warranty.
24
            73.    Plaintiffs immediately went to UA to retrieve the Vehicle but again the
25
     Conversion exhibited persisting issues when Plaintiffs arrived to retrieve it, so Plaintiffs
26

27   left the Vehicle at UA for repair.
28




                                          Second Amended Complaint - 9
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 10 of 40




1
              74.   On or about April 10, 2018, UA again represented the Conversion was

2    fixed.
3
              75.   The repairs were performed pursuant to Defendant’s warranty.
4
              76.   Plaintiffs immediately went to UA to retrieve the Vehicle but again the
5

6    Conversion exhibited persisting issues and was not repaired, so Plaintiffs left the Vehicle
7
     at UA for repair.
8
              77.   On or about April 13, 2018, UA again represented to Plaintiffs the
9

10   Conversion was repaired.
11
              78.   The repairs were performed pursuant to Defendant’s warranty.
12
              79.   Ms. Flowers-Carter again went to UA to retrieve the Vehicle, and again the
13

14   Conversion exhibited persisting issues and was not fixed.
15            80.   At this time, UA employee Brent Heermans (“Heermans”) advised Ms.
16
     Flowers-Carter that he was going inside to call Braun.
17

18            81.   Heermans came outside after the call, advising Ms. Flowers-Carter that

19   “Braun knows about the issue here” and asking Ms. Flowers-Carter to once again leave
20
     the Vehicle.
21

22
              82.   Ms. Flowers-Carter returned to UA soon thereafter to check on the

23   Conversion, but it was still not fixed.
24
              83.   This time, Defendant blamed the Vehicle’s manufacturer, Chrysler, for the
25
     Conversion’s defects, malfunctions or conditions.
26

27            84.   In reliance on Defendant’s representation, Ms. Flowers-Carter brought the
28
     Vehicle to a Chrysler dealer for repair.



                                        Second Amended Complaint - 10
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 11 of 40




1
            85.    The Chrysler dealer “recommended the vehicle going back to the company

2    who installed handicap conversion for further repairs.”
3
            86.    Of course, defects, malfunctions or condition that substantially impair its
4
     use, safety or value persisted after Plaintiffs’ Chrysler repair visit.
5

6           87.    Accordingly, Plaintiffs again returned the Conversion to UA for repair.
7
            88.    On or about May 1, 2018, Ms. Flowers-Carter called Defendant on two
8
     occasions.
9

10          89.    The first May 1, 2018 call, Ms. Flowers-Carter left a voice message.
11
            90.    The second May 1, 2018 call, Ms. Flowers-Carter spoke with Defendant by
12
     and through “customer experience group manager” Elaine Haschel (“Haschel”).
13

14          91.    This approximately sixteen minute conversation was very difficult and
15   emotional for Ms. Flowers-Carter.
16
            92.    Ms. Flowers-Carter cried when telling Haschel of the hardships the
17

18   Conversion was causing Plaintiffs.

19          93.    During this call, Ms. Flowers-Carter explained to Haschel inter alia:
20
                   a) that she had been hospitalized due to a stress-related MS flare up caused
21

22
                       by the Conversion’s problems;

23                 b) that Ms. Flowers was missing therapies and school, costing her financial
24
                       aid;
25
                   c) that Ms. Flowers was having stress-related seizures from the
26

27                     Conversion’s problems and her mother’s related health flare ups;
28
                   d) about the debacle in Nevada described above; and,



                                         Second Amended Complaint - 11
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 12 of 40




1
                      e) that she was missing work and losing wages as a result of dealing with

2                        the Conversion’s defects, malfunctions or conditions.
3
            94.       During this conversation, Ms. Flowers-Carter also personally gave Haschel
4
     notice of the Conversion’s non-conformities and requested a replacement.
5

6           95.       Haschel did not accept Ms. Flowers-Carter’s replacement demand.
7
            96.       Instead, Haschel represented that Defendant’s repair personnel had flown
8
     in/was flying in from Indiana to handle the repairs.
9

10          97.       Haschel further pleaded with Ms. Flowers-Carter to allow Defendant to fix
11
     the Conversion rather than replace it, “promising” it would be repaired.
12
            98.       On or about May 4, 2018, Defendant, by and through Haschel, called Ms.
13

14   Flowers-Carter on her cell phone.
15          99.       During the May 4, 2018 call, Haschel represented that the Braun team had
16
     performed a thorough evaluation of the Conversion and found several concerns.
17

18          100.      Haschel further represented that Defendant believed they had resolved each

19   of the issues.
20
            101.      The repairs were performed pursuant to Defendant’s warranty.
21

22
            102.      At this time, despite having found defects and nonconformities within the

23   Conversion, Haschel did not offer a replacement or a refund.
24
            103.      Instead, Haschel offered a one month vehicle loan payment as its way of
25
     showing “sincere regret” to Plaintiffs.
26

27          104.      Defendant memorialized this conversation in an E-mail from Haschel to
28
     Ms. Flowers-Carter, stating inter alia:



                                         Second Amended Complaint - 12
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 13 of 40




1
                   …As discussed, our team at the BraunAbility Mesa facility has
                   performed a thorough evaluation of your Pacifica door. They
2                  did find several concerns that they believe to now be resolved.
                   They also worked with the Chrysler dealer to ensure the
3
                   necessary updates were performed to your vehicle.
4
                   We would like to reimburse you for one month payment of
5
                   your Chrysler Pacifica…This credit will be our way of
6                  showing our sincere regret for the concerns that you’ve
                   experienced…
7

8                  …We sincerely hope that we’re able to restore your trust in
                   your BraunAbility Pacifica so that you and your family can
9
                   enjoy your vehicle.
10
            105.   Haschel did not call Plaintiffs again after this phone call.
11

12          106.   Shortly after this conversation, Ms. Flowers-Carter and Ms. Flowers went
13
     to retrieve the Vehicle.
14
            107.   This trip to UA caused Ms. Flowers to miss one of her scheduled field trips.
15

16          108. When Ms. Flowers-Carter and Ms. Flowers arrived at UA to retrieve the

17   Conversion exhibited persisting issues.
18
            109.   Accordingly, Plaintiffs left the Vehicle at Defendant’s repair facility, UA.
19

20
            110.   Soon thereafter, Ms. Flowers-Carter went to UA to check on the Conversion

21   and to retrieve Mr. Carter’s wheelchair from the Vehicle.
22
            111.   The Conversion still exhibited persisting issues and was still in a state of
23

24
     disrepair at this time so Plaintiffs were forced to leave it at UA.

25          112.   Shortly thereafter, sometime between May 18 and May 20, 2018, Ms.
26
     Flowers-Carter again went to UA to check on the Vehicle.
27
            113.   At this time, the Vehicle was not at UA.
28




                                        Second Amended Complaint - 13
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 14 of 40




1
            114.   Ms. Flowers-Carter was advised at this time that Defendant had moved it

2    to its Braun West facility for further repair.
3
            115.   Ms. Flowers-Carter then went to Braun West to check on the Vehicle and
4
     Conversion, which still exhibited persisting issues and remained in disrepair.
5

6           116.   The Vehicle and Conversion remained in Defendant’s exclusive custody
7
     and control from, at the latest, the end of April 2018 through the time Plaintiffs had it
8
     towed home, on or about June 6, 2018.
9

10          117.   The Conversion still exhibited persisting issues and was in a state of
11
     disrepair at the time the Vehicle was towed.
12
            118.   In the time between Ms. Flowers-Carter’s May 1, 2018 replacement
13

14   election and June 6, 2018:
15              a) on or about May 14, 2018, Ms. Flowers-Carter first contacted attorneys
16
                   Thompson Consumer Law Group PLLC (“TCLG”);
17

18              b) on or about May 31, 2018, Ms. Flowers-Carter first met with and formally

19                 retained TCLG;
20
                c) by June 2, 2018, Defendant had not provided Plaintiffs’ with a comparable
21

22
                   assistive device; and,

23              d) on or about June 5, 2018, Defendant, by and through Haschel, sent Ms.
24
                   Flowers-Carter an E-mail.
25
            119.   Defendant’s aforementioned June 5, 2018 E-mail from Haschel carbon
26

27   copied Heermans, Bill Schwam, Mike Smith, and Rick Nelson, and stated in full:
28




                                        Second Amended Complaint - 14
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 15 of 40




1
                    As you know, on Friday, May 18th your van was taken from
                    United Access to be left at our BraunWest facility in Mesa so
2                   that it would be out of the way during the United Access open
                    house event. At that time, you came to BraunWest and voiced
3
                    your concern and then ultimately asked for Mike Smith,
4                   BraunWest location manager, to keep the vehicle at our
                    facility. At that time, you told Mike Smith that you’d have
5
                    your vehicle picked up from our facility on May 21st. To date,
6                   your vehicle is still at our location.
7
                    Our legal team has concerns that your vehicle has been at our
8                   facility for over two weeks now. Our insurance does not have
                    sufficient coverage to house vehicles for this period of time.
9
                    Our dealer, United Access, would have sufficient garage
10                  coverage and so if you are unable to pick your van up by
                    tomorrow, May 6th, we will ask for United Access to come and
11
                    pick it up from our facility and store it until you are able to
12                  have it picked up.
13
            120.    Although Defendant’s June 5, 2018 E-mail referenced a conversation
14
     between Mike Smith and Ms. Flowers-Carter, the reference was solely towards the
15

16   Vehicle being at Braun West.

17          121.    Defendant’s June 5, 2018 E-mail referenced Braun’s “legal team[’s]”
18
     concern over its own insurance issues and a demand that Plaintiff get the Vehicle off
19

20
     Braun’s lot.

21          122.    Defendant’s June 5, 2018 E-mail to Ms. Flowers-Carter did not:
22
               a) state that either Defendant or UA had attempted to contact Ms. Flowers-
23

24
                    Carter or Plaintiffs;

25             b) state that either Defendant or UA had been unable to contact Ms. Flowers-
26
                    Carter or Plaintiffs;
27

28




                                            Second Amended Complaint - 15
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 16 of 40




1
               c) inquire as to why Plaintiffs were not responding to any attempt by

2                  Defendant or UA at communicating with them; or
3
               d) mention an outstanding offer to replace the Vehicle and Conversion.
4
            123.   And although Defendant’s June 5, 2018 E-mail carbon copied Heermans,
5

6    Bill Schwam, Mike Smith, and Rick Nelson, none of these recipients replied to the E-
7
     mail to address Ms. Flowers-Carter on any of the issues raised in the preceding paragraph.
8
            124.   If, as of June 5, 2018, Defendant or UA had been trying to contact Ms.
9

10   Flowers-Carter or Plaintiffs and had been unable to, it would have been reasonable for
11
     Defendant or any of this E-mail’s recipients to mention it in this written communication
12
     directly to Ms. Flowers-Carter.
13

14          125.   If, as of June 5, 2018, Defendant or UA had made a replacement offer to
15   Ms. Flowers-Carter and had not heard back, it would have been reasonable for Defendant
16
     or any of this E-mail’s recipients to mention it in this written communication directly to
17

18   Ms. Flowers-Carter.

19          126.   On June 6, 2018, Ms. Flowers-Carter went to Braun West to have the
20
     Vehicle towed per Defendant’s directive to get the Vehicle off its lot.
21

22
            127.   At this time, Ms. Flowers-Carter spoke to Mike Smith.

23          128.   At this time Mike Smith said, “we sincerely apologize for the
24
     inconvenience,” which caused Ms. Flowers-Carter to retreat back to her mother’s car and
25
     cry.
26

27          129.   At no time during this conversation, or any other time, did Mike Smith, UA,
28
     or Braun offer Plaintiffs a replacement.



                                       Second Amended Complaint - 16
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 17 of 40




1
            130.   On or about June 19, 2018, Plaintiffs, by and through counsel, sent

2    Defendant written notice of representation with regard to Plaintiffs.
3
            131.   By the date of this letter Defendant had:
4
                   a) opened an internal case with regard to this matter;
5

6                  b) flown repair personnel from Indiana to Arizona for the purpose of
7
                      thoroughly inspecting and repairing Plaintiffs Conversion;
8
                   c) been afforded a reasonable number of attempts to cure the Conversion;
9

10                 d) personally spoken to Ms. Flowers-Carter twice, including initiating a
11
                      successful call to her on May 4, 2018;
12
                   e) actual knowledge that the Conversion exhibited persisting issues;
13

14                 f) E-mailed Mrs. Flowers-Carter twice;
15                 g) refused Plaintiffs demand for a replacement and instead offered a single
16
                      loan payment, and,
17

18                 h) let over thirty days lapse since Plaintiffs provided notice of the non-

19                    conformities and demand for replacement without providing the same.
20
            132.   On or about June 25, 2018, Plaintiffs, by and through counsel, sent
21

22
     Defendant written notice of the non-conformities and demanded a refund.

23          133.   On or about July 11, 2018, Plaintiffs, by and through counsel, sent
24
     Defendant follow up correspondence.
25
            134.   On or about July 12, 2018, Defendant, through its in-house counsel Brad
26

27   Johnston (“Johnston”), sent Plaintiffs’ counsel an E-mail acknowledging receipt of
28
     correspondence on behalf of Ms. Flowers-Carter.



                                       Second Amended Complaint - 17
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 18 of 40




1
            135.   Johnston’s July 12, 2018 E-mail, did not comply with Plaintiffs’ counsel’s

2    election for a refund.
3
            136.   Johnston’s July 12, 2018 E-mail did not mention an outstanding
4
     replacement offer to Mrs. Flowers-Carter.
5

6           137.   Johnston’s July 12, 2018 E-mail did not mention having previously tried to
7
     and been unable to contact Plaintiffs.
8
            138.   Instead, Johnston’s July, 2018 12 E-mail stated Defendant was sending the
9

10   matter to a second attorney, an outside counsel who usually handles such matters for
11
     Defendant (“Mike Dolenga”), and that Dolenga would respond to Plaintiffs’ counsel
12
     “once he’s had an opportunity to review your claim and our file history.”
13

14          139.   Meanwhile, Plaintiffs’ Vehicle and Conversion exhibited persisting issues
15   and remained in disrepair.
16
            140.   On July 18, 2018, Dolenga first contacted Plaintiffs’ counsel.
17

18          141.   By this time, no less than one hundred days had passed since Defendant

19   first opened its case on Plaintiffs conversion, and no less than seventy-five days had
20
     passed since Plaintiffs made their replacement demand.
21

22
            142.   Dolenga’s July 18, 2018 E-mail did not offer Plaintiffs a replacement or a

23   refund.
24
            143.   Dolenga’s July 18, 2018 E-mail did not reference an outstanding
25
     replacement offer to Plaintiffs.
26

27          144.   Dolenga’s July 18, 2018 E-mail did not mention Defendant having
28
     previously tried to and been unable to contact Plaintiffs.



                                        Second Amended Complaint - 18
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 19 of 40




1
            145.     Meanwhile, the Conversion exhibited persisting issues and the Vehicle

2    remained in disrepair.
3
            146.     Plaintiffs’ counsel responded to Dolenga via E-mail that day and invited a
4
     phone call.
5

6           147.     Dolenga and Plaintiffs’ counsel spoke three business days later, on or about
7
     July 23, 2018, and discussed the case and Plaintiffs’ demand.
8
            148.     During this July 23, 2018 conversation, Dolenga did not offer Plaintiffs a
9

10   replacement or a refund.
11
            149.     During this July 23, 2018 conversation, Dolenga did not reference an
12
     outstanding replacement offer to Plaintiffs.
13

14          150.     During this July 23, 2018 conversation, Dolenga did not mention Defendant
15   having previously tried to and been unable to contact Plaintiffs.
16
            151.     Meanwhile, the Conversion exhibited persisting issues and the Vehicle
17

18   remained in disrepair.

19          152.     On or about July 31, 2018, Dolenga communicated, inter alia, to Plaintiffs’
20
     counsel that:
21

22
               a) Dolenga was scheduled to take a couple of days off that week for family

23                   vacation time;
24
               b) Dolenga had provided Defendant the demand [he and one of Plaintiffs’
25
                     attorneys, Jose Gill] discussed;
26

27             c) Defendant was “kind of taken back a little bit as to the amount of the
28
                     demand, but they understand the concepts of the trebling and all of, statute,



                                         Second Amended Complaint - 19
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 20 of 40




1
                    and all of the things [he and one of Plaintiffs’ attorneys, Jose Gill] talked

2                   about;”
3
                d) Dolenga “told [Gill] that I would likely get back to you this week, [but] I
4
                    don't think that’s going to happen at this point;”
5

6               e) Defendant “wanted to digest [the demand], do some factual and some legal
7
                    research on a few of the concepts and the things I talked to them about to
8
                    get a better understanding of what kind of counter-offer they want to make;”
9

10              f) Defendant “need[s] to get a better feel for the exposure, and the laws, and
11
                    the facts, and etcetera, etcetera;” and,
12
                g) Dolenga would “most likely…back to you on Monday or Tuesday of next
13

14                  week with a counter-offer to the last demand.”
15           153.   Dolenga’s July 31, 2018 communication did not offer Plaintiffs a
16
     replacement or a refund.
17

18           154.   Dolenga’s July 31, 2018 communication did not reference an outstanding

19   replacement offer to Plaintiffs.
20
             155.   Dolenga’s July 31, 2018 communication did not mention Defendant having
21

22
     previously tried to and been unable to contact Plaintiffs.

23           156.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle
24
     remained in disrepair.
25
             157.   On August 6, 2018, Plaintiffs’ counsel followed up with Dolenga.
26

27           158.   On August 7, 2018, Dolenga communicated to Plaintiffs’ counsel via E-
28
     mail.



                                        Second Amended Complaint - 20
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 21 of 40




1
            159.   Dolenga’s August 7, 2018 E-mail stated that Defendant had not provided

2    Dolenga “any official authority” to resolve the matter.
3
            160.   Dolenga’s August 7, 2018 E-mail continued, stating inter alia:
4
                   I know they are interested in knowing some official numbers
5
                   on the amount of the loan that your client has with the bank,
6                  monthly payments, and the current payoff amount. In my
                   discussions with them they are having a hard time figuring out
7
                   where you came up with the numbers you provided me other
8                  than you have clearly built in incidental and consequential
                   damages, costs, attorney fees, and treble damages. They are
9
                   interested in having some more hard numbers on the actual,
10                 economic losses in this matter. To that end, anything you can
                   provide on the loan issues would be appreciated.
11

12                 I will let you know as soon as I hear from Braun, which I
                   anticipate will definitely be this week, likely by the end of the
13
                   day on Wednesday.
14
            161.   Dolenga’s August 7, 2018 E-mail did not offer Plaintiffs a replacement or
15

16   a refund.

17          162.   Dolenga’s August 7, 2018 E-mail did not reference an outstanding
18
     replacement offer to Plaintiffs.
19

20
            163.   Dolenga’s August 7, 2018 E-mail did not mention Defendant having

21   previously tried to and been unable to contact Plaintiffs.
22
            164.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle
23

24
     remained in disrepair.

25          165.   August 7, 2018 was, upon information and belief, more than thirty days
26
     after Defendant’s receipt of Plaintiffs’ counsels’ first and second letters.
27
            166.   On August 9, 2018, Dolenga again contacted Plaintiffs’ counsel via E-mail.
28




                                        Second Amended Complaint - 21
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 22 of 40




1
            167.   Dolenga’s August 9, 2018 E-mail stated he was “prepared to talk” if

2    Plaintiffs provide “hard numbers…especially loan amount, payment amounts, payoff
3
     amount.”
4
            168.   Dolenga’s August 9, 2018 E-mail did not offer Plaintiffs a replacement or
5

6    a refund.
7
            169.   Dolenga’s August 9, 2018 E-mail did not reference an outstanding
8
     replacement offer to Plaintiffs.
9

10          170.   Dolenga’s August 9, 2018 E-mail did not mention Defendant having
11
     previously tried to and been unable to contact Plaintiffs.
12
            171.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle
13

14   remained in disrepair.
15          172.   Plaintiffs’ counsel responded to Dolenga on August 10, 2018 via E-mail.
16
            173.   Plaintiffs’ counsel’s August 10, 2018 E-mail clarified the repurchase
17

18   demand, providing Dolenga the prices for the Vehicle and the Conversion and an estimate

19   of a small amount of consequential economic damages incurred at the time.
20
            174.   Plaintiffs’ counsel’s August 10, 2018 E-mail put Dolenga and Defendant
21

22
     on notice that Ms. Flowers-Carter’s “MS has flared up from dealing with all of this, and

23   [that] Mr. Carter is battling cancer.”
24
            175.   Plaintiffs’ counsel’s August 10, 2018 E-mail further made a single
25
     reference to the statute’s treble damages provision and requested Defendant’s
26

27   offer/counter via E-mail.
28
            176.   Dolenga responded that same day stating, inter alia:



                                        Second Amended Complaint - 22
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 23 of 40




1
                   …Once you get me the requested information, I will provide
                   Braun’s counter offer. At this point, they are not comfortable
2                  with me putting a precise number together as you are claiming
                   an $84,806 buy back, plus $26,000 of unsupported other
3
                   economic damages, and it is extremely difficult to calculate an
4                  appropriate response to that.
5
            177.   According to Dolenga’s first August 10, 2018 E-mail:
6
                   a) Defendant’s comfort level in making an offer was its highest priority;
7

8                      and,
9
                   b) Defendant would not make an offer until it was provided the information
10
                       it desired.
11

12          178.   Dolenga’s first August 10, 2018 E-mail did not offer Plaintiffs a
13
     replacement or a refund.
14
            179.   Dolenga’s first August 10, 2018 E-mail did not reference an outstanding
15

16   replacement offer to Plaintiffs.

17          180.   Dolenga’s first August 10, 2018 E-mail did not mention Defendant having
18
     previously tried to and been unable to contact Plaintiffs.
19

20
            181.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle

21   remained in disrepair.
22
            182.   Dolenga E-mailed Plaintiffs’ counsel again later that day, stating:
23

24
                   I also want to make sure something is clear so that we can,
                   hopefully, discuss this some more next week and finalize a
25                 resolution. Braun has authorized me to negotiate a repurchase
                   of Ms. Flowers-Carter’s van. Braun intends to repurchase the
26
                   van to bring this matter to a conclusion. Once you provide the
27                 precise economic figures, we can determine the appropriate
                   amount to accomplish that. I realize that you have a different
28
                   position than Braun about potential non-economic damages,



                                        Second Amended Complaint - 23
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 24 of 40




1
                   treble damages, and other things, but we can discuss that
                   further next week as well. At this point, my contacts at Braun
2                  want me to make sure it is clear to you and Ms. Flowers-Carter
                   (so please convey this to her) that Braun understands that
3
                   individuals who purchase their products have certain needs.
4                  Therefore, without addressing the merits of the allegations
                   and/or whether Ms. Flowers-Carter is entitled to a buy back,
5
                   Braun wants to make sure that we negotiate a fair resolution,
6                  so she can obtain appropriate transportation. Therefore, Braun
                   has authorized me to negotiate a repurchase with you and
7
                   Braun has specifically advised me to let you know that it
8                  intends to repurchase Ms. Flowers-Carter’s van from her.
9
            183.   Dolenga’s second August 10, 2018 E-mail expressed that Defendant had
10
     provided Dolenga “authority to negotiate.”
11

12          184.   Authority to negotiate is not compliance with the consumer’s election.
13
            185.   Authority to negotiate is not even an offer.
14
            186.   Negotiating a repurchase is not timely compliance with a consumer’s
15

16   election.

17          187.   Negotiating a repurchase is not an offer, let alone a tender as required by
18
     the AADWA.
19

20
            188.   Dolenga’s second August 10, 2018 E-mail further conditioned negotiations

21   on Plaintiffs’ counsel first providing “precise economic figures” to Defendant.
22
            189.   The AADWA does not require a consumer tender precise economic figures
23

24
     when demanding the manufacturer refund the assistive device.

25          190.   “Precise economic figures” are not a prerequisite to good faith negotiations.
26
            191.   “Precise economic figures” are not a prerequisite to making an offer.
27
            192.   “Precise economic figures” are not a prerequisite to tendering a remedy.
28




                                       Second Amended Complaint - 24
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 25 of 40




1
            193.   Upon information and belief, Defendant’s insistence upon “precise

2    economic figures” was a business decision.
3
            194.   Upon information and belief, Defendant’s insistence upon “precise
4
     economic figures” is predicated on achieving the best possible settlement for itself.
5

6           195.   Upon information and belief, Defendant’s insistence upon “precise
7
     economic figures” is predicated on the belief Plaintiffs are not entitled to anything but a
8
     repurchase minus an offset for use.
9

10          196.   Upon information and belief, Defendant’s insistence upon “precise
11
     economic figures” is predicated on the belief all of Plaintiffs’ damages can be reduced to
12
     writing.
13

14          197.   Dolenga’s second August 10, 2018 E-mail further stated Defendant
15   “understands that individuals who purchase their products have certain needs...[and that]
16
     Braun want[ed] to make sure that we negotiate a fair resolution, so she can obtain
17

18   appropriate transportation.”

19          198.   According to Dolenga’s second August 10, 2018 E-mail, negotiating itself
20
     a fair resolution, so that Plaintiffs could afterwards obtain a substitute conversion, was
21

22
     Defendant’s highest priority at this time.

23          199.   Dolenga’s second August 10, 2018 E-mail did not reference an outstanding
24
     replacement offer to Plaintiffs.
25
            200.   Dolenga’s second August 10, 2018 E-mail did not mention Defendant
26

27   having previously tried to and been unable to contact Plaintiffs.
28




                                        Second Amended Complaint - 25
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 26 of 40




1
           201.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle

2    remained in disrepair.
3
           202.   Defendant’s faulty wheelchair Conversion has wreaked and continues to
4
     wreak irreparable havoc and damage upon Plaintiffs.
5

6          203.   These damages:
7
                  a)       began accruing upon the Conversion’s defective and non-
8
                  conforming delivery;
9

10                b)       continued to accrue as Defendant unsuccessfully tinkered with the
11
                  Conversion;
12
                  c)       continued to accrue after Plaintiffs’ made their replacement election;
13

14                d)       continued to accrue after Defendant made its one month payment
15                offer;
16
                  e)       continued to accrue after Defendant failed to comply with Plaintiff’s
17

18                replacement election within thirty days;

19                f)       continued to accrue after Plaintiffs’ counsel’s refund election;
20
                  g)       continued to accrue while Defendant had sole and exclusive
21

22
                  possession of the Conversion;

23                h)       continued to accrue after Defendant failed to comply with Plaintiffs
24
                  counsel’s refund election, or even provide authority to make an offer to do
25
                  so, within thirty days of Plaintiffs’ demand; and,
26

27                i)       continue to accrue.
28




                                        Second Amended Complaint - 26
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 27 of 40




1
           204.   These damages are directly attributed to Defendant’s defective and non-

2    conforming delivery and include but are not limited to:
3
                  a)      Loss of all moneys expended towards the subject Vehicle and
4
                  Conversion;
5

6                 b)      Ms. Flowers’s and Ms. Flowers-Carter’s missed school, and missed
7
                  vocational training for Ms. Flowers, which results in lost education and
8
                  opportunity, and lost financial aid for both Ms. Flowers and Ms. Flowers-
9

10                Carter;
11
                  c)        missed physical, occupational and speech therapies for Ms. Flowers;
12
                  d)        significant stress, aggravation and inconvenience for Mrs. Flowers-
13

14                Carter resulting in the need for medical attention, including hospitalization,
15                as well as significant emotional distress and medical expense;
16
                  e)        Ms. Flowers-Carter’s lost wages and spent sick time;
17

18                f)        an inflated debt to credit ratio that prevented Plaintiffs from buying

19                a home or obtaining a cover conversion;
20
                  g)        increased cost of base vehicle and conversion;
21

22
                  h)        economic damage including falling into debt and loss of credit score;

23                i)        loss of the opportunity to timely sell Plaintiffs prior conversion,
24
                  which itself resulted in additional payments, finance charges, insurance,
25
                  repair costs, and diminution in value when the vehicle was finally sold;
26

27                j)        Mrs. Flowers-Carter being forced to sell her Camaro to make ends
28
                  meet;



                                         Second Amended Complaint - 27
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 28 of 40




1
                    k)      vehicle rental expenses;

2                   l)      the purchase of a new, standard car because they could not qualify
3
                    for or afford a conversion; and,
4
                    m)      all other damages actually incurred.
5

6           205.    Most of the aforementioned damages cannot be cured by a replacement or
7
     repurchase alone.
8
            206.    Nearly all of Plaintiffs’ damages began accruing prior to August 7, 2018.
9

10          207.    Many of these damages have been exacerbated by Defendant’s conduct
11
     since August 7, 2018.
12
            208.    Any new damages incurred since August 7, 2018 are the result of
13

14   Defendant’s negotiation tactics.
15          209.    Plaintiffs are unlikely to be able to reduce the full extent of their economic
16
     damages to paper.
17

18          210.    Many of Plaintiffs’ damages can only be explained through testimony.

19          211.    Many of Plaintiffs’ damages are issues of fact, for the trier of fact to decide.
20
            212.    On October 2, 2018, Dolenga contacted Plaintiffs’ counsel via E-mail,
21

22
     stating, inter alia:

23                  Braun needs further information from you and/or your client to
24
                    assess the settlement demand that you made, especially since
                    it is so high and actually well over the purchase price of the
25                  vehicle in question. Please provide the documentation we
                    discussed in the past so that Braun can further evaluate the
26
                    numbers, mitigation issues, etc. As you know, Braun wants
27                  those numbers to fully evaluate this claim and so that it can
                    determine your client’s out of pocket damages. Braun intends
28
                    to repurchase the vehicle from your client but cannot do so



                                        Second Amended Complaint - 28
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 29 of 40




1
                   without more information from you and/or your client,
                   especially the exact numbers that we have talked about so that
2                  we can calculate the appropriate repurchase amount.
3
            213.   Dolenga’s October 2, 2018 E-mail, stated Defendant thought Plaintiffs’
4
     demand was “so high,” and that that Defendant “cannot” offer a remedy, let alone comply
5

6    with an election, until it received what it deemed sufficient documentation to “fully
7
     evaluate this claim and so that it can determine your client’s out of pocket
8
     damages…[and] calculate the appropriate repurchase amount.”
9

10          214.   According to Dolenga’s October 2, 2018 E-mail, fully calculating the claim
11
     and unilaterally determining Plaintiffs’ damages were Defendant’s highest priorities at
12
     the time.
13

14          215.   Dolenga’s October 2, 2018 E-mail did not reference an outstanding
15   replacement offer to Plaintiffs.
16
            216.   Dolenga’s October 2, 2018 E-mail did not mention Defendant having
17

18   previously tried to and been unable to contact Plaintiffs.

19          217.   Meanwhile, Plaintiffs’ Vehicle and Conversion remained in disrepair.
20
     Meanwhile, the Conversion exhibited persisting issues and the Vehicle remained in
21

22
     disrepair.

23          218.   Plaintiffs’ counsel responded to Dolenga that same day, stating inter alia:
24
                   We met with our clients, their case worker and the assistive
25                 device director earlier last week and are filing suit today. Our
                   filing should not be construed as a lack of interest in discussing
26
                   settlement, we just need to expedite this matter.
27
                   Our prior demand is revoked and we intend on seeking all
28
                   available damages, statutory and/or otherwise. Our



                                        Second Amended Complaint - 29
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 30 of 40




1
                   calculations put this number between $350,000 and $400,000
                   as of this date, continuing to increase, and excluding damages
2                  for emotional distress. Given the same we are planning for a
                   jury trial here.
3

4                  Still, it occurred to me that it may be possible to mitigate
                   damages and reach a bifurcated settlement regarding refund of
5
                   the vehicle/assistive device. Perhaps the parties can agree on a
6                  repurchase number for the vehicle and the device, plus finance
                   charges they have paid and costs collateral to the purchase
7
                   itself, and leave the remaining damages to litigation, and
8                  possibly even negotiation?
9
            219.   Dolenga responded via E-mail that same day, telling Plaintiffs’ counsel that
10
     because Defendant “expressed a willingness to repurchase” that he was “not sure
11

12   [Plaintiffs] have a cause of action for the other damages.”
13
            220.   Dolenga’s second October 2, 2018 E-mail did not reference an outstanding
14
     replacement offer to Plaintiffs.
15

16          221.   Dolenga’s October 2, 2018 E-mail did not mention Defendant having

17   previously tried to and been unable to contact Plaintiffs.
18
            222.   As of October 2, 2018, Plaintiffs’ Vehicle and Conversion remained in
19

20
     disrepair.

21          223.   Plaintiffs’ counsel again responded to Dolenga that same day, explaining
22
     Dolenga’s position on damages was incorrect and inviting further communication.
23

24
            224.   Dolenga responded the next day via E-mail, stating, inter alia:

25                 …Based on your email I will let them know that it seems like
                   you still have a willingness to try to discuss settlement,
26
                   although I am not sure the tone or approach of your email is
27                 reasonable. If Braun authorizes me to continuing
                   communicating with you so that we can try to work something
28
                   out I will let you know. Otherwise, I believe that Braun is



                                        Second Amended Complaint - 30
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 31 of 40




1
                   going to retain a different lawyer now that you have filed a
                   lawsuit… Despite its liability defenses to the claims you made,
2                  Braun has had an offer to repurchase the van outstanding for
                   some time. Rather than responding to that you have made
3
                   claims about damages that your client is allegedly entitled to
4                  over and above a repurchase…
5
            225.   According to Dolenga’s October 3, 2018 E-mail, he recognized Plaintiffs’
6
     still wanted to negotiate and would tell Defendant the same.
7

8           226.   Dolenga’s October 3, 2018 E-mail did not reference an outstanding
9
     replacement offer to Plaintiffs.
10
            227.   Dolenga’s October 3, 2018 E-mail did not mention Defendant having
11

12   previously tried to and been unable to contact Plaintiffs.
13
            228.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle
14
     remained in disrepair.
15

16          229.   On October 12, 2018 Dolenga again E-mailed Plaintiffs’ counsel, stating,

17   inter alia:
18
                   …I have been asked to reiterate, again, that Braun is willing to
19                 litigate this matter if necessary, but that it would prefer to reach
20
                   a negotiated resolution with you and your clients
                   instead…However, we still need figures from you so that we
21                 can calculate the buyback amount…as soon as it receives an
22
                   itemization of the expenses incurred related to the purchase,
                   which may include things like license, registration, and
23                 potentially insurance or loan payments, less a reasonable offset
24
                   for use. Braun may even be willing to waive the reasonable
                   offset for use, and it is willing to pay a reasonable attorney fee
25                 for your firms’ representation of Ms. Flower-Carter, and the
                   assistance you provide in negotiating a resolution…You have
26
                   advised that you believe your clients are entitled to more than
27                 that based on the statute we have discussed many times…As a
                   result, I advised you that Braun was turning this matter over to
28
                   its Arizona counsel...and proceed accordingly with defending



                                        Second Amended Complaint - 31
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 32 of 40




1
                   the litigation…If you decide to litigate this matter over issues
                   that we strongly disagree with your position on, especially with
2                  Braun’s long standing, open offer to repurchase the vehicle
                   Braun, will defend those allegations and the litigation…
3

4           230.   Dolenga’s October 12, 2018 E-mail did not reference an outstanding
5
     replacement offer to Plaintiffs.
6
            231.   Dolenga’s October 12, 2018 E-mail did not mention Defendant having
7

8    previously tried to and been unable to contact Plaintiffs.
9
            232.   Meanwhile, the Conversion exhibited persisting issues and the Vehicle
10
     remained in disrepair and have been in this condition since the date of the last
11

12   unsuccessful repair, and Plaintiffs continue to accrue damages.
13
                                         COUNT I
14                               VIOLATION OF THE AADWA
15          233.   Plaintiffs incorporate by reference all the preceding paragraphs.
16
            234.   Pursuant to A.R.S. § 44-1352:
17

18                 [A] manufacturer who sells an assistive device to a consumer,
                   directly or through an assistive device dealer, shall give the
19                 consumer an express warranty against defects, malfunctions or
20
                   conditions for the assistive device. The duration of the express
                   warranty shall be for at least one year after the initial delivery
21                 of the assistive device to the consumer.
22
                                             *       *        *
23

24
                   D. If [a] nonconformity is not repaired after a reasonable
                   attempt to make a repair, a consumer . . . may direct the
25                 manufacturer to perform one of the following options and the
                   manufacturer shall comply with the option chosen by the
26
                   consumer:
27

28




                                        Second Amended Complaint - 32
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 33 of 40




1
                   1. Accept return of the assistive device and replace the assistive
                   device with a comparable new assistive device and refund any
2                  collateral costs to the consumer and assistive device lessor.
3
                   2. Accept return of the assistive device and refund to the
4                  consumer and to any holder of a perfected security interest in
                   the assistive device the full purchase price plus any finance
5
                   charge paid by the consumer at the point of sale and collateral
6                  costs minus a reasonable allowance for use. A reasonable
                   allowance for use shall not exceed the amount obtained by
7
                   multiplying the full purchase price of the assistive device by a
8                  fraction, the numerator of which is the number of days that the
                   assistive device was used before the consumer first reported
9
                   the nonconformity to the assistive device dealer and the
10                 denominator of which is one thousand eight hundred twenty-
                   five.
11

12          235.   Pursuant to A.R.S. § 44-1353, the manufacturer must promptly comply with
13
     the consumer’s election:
14
                   A. A consumer, as defined in section 44-1351, paragraph 5,
15                 subdivision (a), (b) or (c), shall notify the manufacturer of a
16                 nonconformity. Within thirty days after receiving notification
                   of a nonconformity, the manufacturer shall provide the
17                 consumer with a comparable assistive device or a refund. After
18
                   receiving the new assistive device or refund, the consumer
                   shall return to the manufacturer the assistive device that has the
19                 nonconformity including any endorsements necessary to
20
                   transfer physical possession to the manufacturer.

21   A.R.S. § 44-1353(A).
22
            236.   Compliance under the AADWA requires the manufacturer to actually
23

24
     effectuate the remedy of refund or replacement within thirty days of receiving the

25   consumer’s notice of election.
26
            237.   A manufacturer does not comply with the AADWA by making an offer
27
     more than thirty days of receiving the notice of election.
28




                                       Second Amended Complaint - 33
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 34 of 40




1
            238.    A manufacturer does not comply with the AADWA by gesturing that an

2    offer may be made if certain conditions are complied with.
3
            239.    A manufacturer does not comply with the AADWA by suggesting it will
4
     negotiate an offer if certain conditions are complied with.
5

6           240.    If a manufacturer fails to timely comply with the consumer’s election and
7
     the statute, the consumer may “bring an action in superior court to recover damages
8
     caused by a violation of this section. The court may award the prevailing consumer triple
9

10   the amount of any pecuniary loss plus costs, disbursements, and attorney fees. The court
11
     may also award any equitable relief deemed appropriate by the court.” A.R.S. § 44-1355.
12
            241.    The Conversion experienced repeated defects, malfunctions or conditions
13

14   that substantially impair its use, safety or value.
15          242.    Plaintiffs allowed Defendant a “reasonable attempt to repair” the non-
16
     conformities as defined by A.R.S. § 44-1351(12).
17

18          243.    Plaintiffs personally demanded that Defendant replace the Conversion on

19   May 1, 2018.
20
            244.    Defendant failed to replace the Conversion by June 2, 2018.
21

22
            245.    Defendant therefore failed to comply with Plaintiffs’ election within the

23   time period called for by the AADWA.
24
            246.    Plaintiffs’ counsel sent Defendant correspondence on June 25, 2108
25
     demanding Defendant refund the full purchase price of the conversion and provide
26

27   Plaintiffs other damages and relief to which Plaintiffs are entitled to under the law.
28




                                        Second Amended Complaint - 34
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 35 of 40




1
            247.    As of August 7, 2018, Defendant had not yet even provided authority to

2    repurchase the Conversion, let alone actually complied with the repurchase election.
3
            248.    Defendant therefore also failed to comply with Plaintiffs’ counsel’s election
4
     within the time period called for by the AADWA.
5

6           249.    Plaintiffs’ began suffering irreparable damages upon Defendant’s defective
7
     and non-conforming delivery.
8
            250.    Plaintiffs’ had already suffered damages too great to be undone by a
9

10   repurchase (or replacement) alone by the time Defendant gestured that it would make an
11
     offer of its liking, if documents to its liking were provided.
12
            251.    Defendant’s refusal to timely comply with Plaintiffs’ election was
13

14   intentional, willful and in wanton and reckless disregard for Plaintiffs’ rights.
15          252.    Defendant’s refusal to timely comply with Plaintiffs’ counsel’s election was
16
     intentional, willful and in wanton and reckless disregard for Plaintiffs’ rights.
17

18          253.    Defendant’s business decision in choosing to “do some factual and some

19   legal research on a few of the concepts and the things [Dolenga] talked to [it] about to get
20
     a better understanding of what kind of counter-offer they want to make” was intentional,
21

22
     willful and in wanton and reckless disregard for Plaintiffs’ rights.

23          254.    Defendant’s business decision in “need[ing] to get a better feel for the
24
     exposure, and the laws, and the facts, and etcetera, etcetera” prior to making an offer or
25
     complying with the elections were intentional, willful and in wanton and reckless
26

27   disregard for Plaintiffs’ rights.
28




                                         Second Amended Complaint - 35
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 36 of 40




1
            255.    Defendant’s conditioning of only making an offer upon receipt of

2    documents to its liking were intentional, willful and in wanton and reckless disregard for
3
     Plaintiffs’ rights.
4
            256.    Defendant’s conditioning of an offer to repurchase upon Plaintiffs’ waiving
5

6    other remedies they are expressly entitled to was intentional, willful and in wanton and
7
     reckless disregard for Plaintiffs’ rights.
8
            257.    Defendants’ negotiation tactics in threatening protracted litigation in this
9

10   matter unless Plaintiffs’ accepted whatever terms it unilaterally decided were intentional,
11
     willful and in wanton and reckless disregard for Plaintiffs’ rights.
12
            258.     Defendant engaged in these negotiation tactics despite:
13

14              a) having actual knowledge of the Conversion’s defects, malfunctions or
15                  conditions that substantially impairs its use, safety or value;
16
                b) having actual knowledge that the Conversion exhibited persisting issues
17

18                  after its last repair;

19              c) having actual knowledge Ms. Flowers-Carter’s “MS has flared up from
20
                    dealing with all of this, and [that] Mr. Carter is battling cancer;” and,
21

22
                d) despite “understand[ing] that individuals who purchase their products have

23                  certain needs.”
24
            259.    Upon information and belief it is Defendant’s “understand[ing] that
25
     individuals who purchase their products have certain needs” that has emboldened
26

27   Defendant’s “hard ball” negotiation strategy and protracted litigation tactics here.
28




                                             Second Amended Complaint - 36
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 37 of 40




1
            260.   Upon information and belief Defendant figures it can wage a war of attrition

2    upon Plaintiffs through protracted litigation.
3
            261.   Defendant’s other actions in otherwise failing to provide the mandated
4
     remedies, and doing so within the time period provided by the AADWA, were willful and
5

6    in wanton and reckless disregard for Plaintiffs’ rights.
7
            WHEREFORE, Plaintiff prays for relief and judgment, as follows:
8
                   a) Adjudging that Defendant violated the AADWA;
9

10                 b) Directing Defendant to accept return of the Conversion and to refund to
11
                       Plaintiffs the full purchase price plus any finance charge they have paid
12
                       and all collateral costs;
13

14                 c) Awarding Plaintiffs triple the amount of any pecuniary loss;
15                 d) Awarding Plaintiffs all actual, special, incidental and consequential
16
                       damages allowed; including but not limited to all monies expended by
17

18                     Plaintiffs reasonably related to Plaintiffs’ purchase and possession of

19                     the Conversion, damages for loss of use, all cover damages, damages
20
                       for emotional distress, aggravation, and inconvenience;
21

22
                   e) Awarding all other economic and non-economic damages actually

23                     incurred;
24
                   f) Awarding Plaintiffs all reasonable attorney fees, litigation costs and
25
                       expenses pursuant to A.R.S. § 44-1355(C);
26

27                 g) Awarding Plaintiffs pre-judgment and post-judgment interest as
28
                       permissible by law; and,



                                        Second Amended Complaint - 37
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 38 of 40




1
                    h) Awarding such other and further relief as the Court may deem just and

2                      proper.
3
                                    COUNT II
4                      BREACH OF COMMON LAW EXPRESS WARRANTY
5
            248.    Plaintiffs incorporate by reference all the preceding paragraphs.
6
            249.    Pursuant to A.R.S. § 44-1352 (A):
7

8                   In the absence of an express warranty from the manufacturer,
                    the manufacturer is deemed to have expressly warranted to the
9
                    consumer that the assistive device will be free from any defect,
10                  malfunction or condition that substantially impairs the use,
                    safety or value of the assistive device. The duration of the
11
                    express warranty shall be for at least one year after the initial
12                  delivery of the assistive device to the consumer.
13
     A.R.S. § 44-1352(B).
14
            250.    The Conversion immediately upon delivery experienced repeated defects,
15

16   malfunctions or conditions that substantially impairs its use, safety or value.

17          251.    As a direct and foreseeable result of Defendant’s breach of express warranty
18
     Plaintiffs have suffered actual damages.
19

20
            252.    Plaintiffs’ actual damages exceed the purchase price of the Vehicle and

21   Conversion, and exceed the cost of cover.
22
            253.    Pursuant to its express language, the AADWA “does not limit any rights or
23

24
     remedies available to a consumer under any other law. Any waiver of rights by a

25   consumer is void.”
26
            254.    Defendant’s written limited warranty contains an illegal restriction of rights
27
     and damages.
28




                                        Second Amended Complaint - 38
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 39 of 40




1
           255.   Defendant’s limitation of remedy is wholly void.

2          256.   Defendant written limited warranty’s inclusion of this restriction of rights
3
     and damages was a misrepresentation in connection with the delivery of merchandise that
4
     caused Plaintiffs to suffer consequent and proximate damages.
5

6          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
7
                  a) Adjudging that Defendant breached its warranty;
8
                  b) Awarding Plaintiffs their actual, special, incidental and consequential
9

10                   damages including but not limited to emotional distress, aggravation
11
                     and inconvenience, loss of use and all other economic and non-
12
                     economic damages actually incurred;
13

14                c) Awarding Plaintiffs their reasonable attorney fees and costs pursuant to
15                   A.R.S. §§ 12-341 and 12-341.01;
16
                  d) Awarding Plaintiffs pre-judgment and post-judgment interest as
17

18                   permissible by law; and

19                e) Awarding such other and further relief as the Court may deem just and
20
                     proper.
21

22
                                        TRIAL BY JURY

23         257.   Plaintiffs are entitled to and hereby demand a trial by jury.
24

25   Dated: March 26, 2019.
26
                                       Respectfully submitted,
27

28
                                       /s/ Russell S. Thompson, IV



                                      Second Amended Complaint - 39
     Case 2:18-cv-03836-DWL Document 38 Filed 03/26/19 Page 40 of 40




1
                                          Russell S. Thompson, IV (029098)
                                          Thompson Consumer Law Group, PLLC
2                                         5235 E. Southern Ave., D106-618
                                          Mesa, AZ 85206
3
                                          Telephone: (602) 388-8898
4                                         Facsimile: (866) 317-2674
                                          rthompson@ThompsonConsumerLaw.com
5
                                          Attorneys for Plaintiffs
6
                                   CERTIFICATE OF SERVICE
7

8           On March 26, 2019, I electronically submitted the attached document for filing
9
     with the Clerk of the Court of the U.S. District of Court of Arizona and for distribution
10
     of electronic notices of filing to be distributed to all counsel/parties of record.
11

12
                                          /s/ Russell S. Thompson, IV
13
                                          Russell S. Thompson, IV
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Second Amended Complaint - 40
